Citation Nr: 0600494	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for left foot 
hallux valgus, currently evaluated as noncompensable.  

2.  Entitlement to a compensable initial rating for right 
lower extremity periostitis, currently evaluated as 
noncompensable.  

3.  Entitlement to a compensable initial rating for left 
lower extremity periostitis, currently evaluated as 
noncompensable.  

4.  Entitlement to a compensable initial rating for migraine 
headaches, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1997, and from September 1999 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that in correspondence received at the Board 
in October 2000, the veteran indicated that she had moved 
from Texas to Florida, and she provided a new home address.


REMAND

A remand is required in this case in order to fulfill the 
VA's duty to assist as set forth at 38 C.F.R. § 3.159 (2005).

The record shows that the veteran separated from service in 
November 2002.  In August 2002, she was provided with a pre-
discharge VA examination by a VA physician's assistant.  
Following the grant of service connection for the four 
disabilities on appeal, the veteran disagreed with the 
noncompensable disability ratings assigned by the RO.  In 
July 2004, the veteran was afforded another VA examination 
performed by the same physician's assistant.  

In argument before the Board in December 2005, the veteran's 
representative states that the veteran seeks additional 
examination as her disabilities have worsened.  The 
representative also urges that the veteran be afforded 
examination by specialists or at least a medical doctor, as 
the findings on examination in July 2004 essentially do not 
fully address the disabilities on appeal with regard to the 
rating criteria.  As to the left foot, the representative 
urges that the paired extremities were not compared on active 
and passive ranges of motion and weight bearing and non 
weight bearing consistent with 38 C.F.R. § 4.59.  He also 
urges that the veteran has complained of worsening symptoms 
since the most recent examination.  Finally, he urges 
examination by specialists as this case presents a 
complicated disability picture.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991).

Thus, the veteran's representative has urged that the medical 
evidence does not adequately address the current severity of 
the disabilities at hand to allow for rating based on 
controlling criteria.  The Board notes that the July 2004 VA 
examination is by no means inadequate simply because it was 
performed by a physician's assistant.  Considering the 
medical evidence and the representative's argument, as well 
as the assertion that the disabilities have increased in 
severity since the last examination, the Board finds that 
additional development is necessary prior to Board review.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for appropriate 
VA examinations for her hallux valgus, 
left foot, right and left lower extremity 
periostitis, and migraine headaches.  
Appropriate diagnostic testing should be 
conducted as recommended by the examiner.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
examinations.  The examiner should 
indicate in the report that the claim 
file was reviewed.  A rationale for any 
opinion expressed should be provided.

In light of the above, the examiners are 
asked to assess the current 
manifestations of the service-connected 
disorders on appeal.  

2.  The RO should then readjudicate the 
veteran's claims with consideration of 
all evidence including that received 
since the issuance of the most recent 
SSOC in April 2005.  If any determination 
is adverse to the veteran, she and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


